DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 1 March 2021 is hereby acknowledged. Claims 16, 18-22, and 24-34 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 1 March 2021. In particular, claim 16 has been amended to require a specific solvent and weight ratio of monomers a and d. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 103
Claim(s) 16, 19-21, 24, 26-32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,895,767 (“Mori”) as evidenced by US 4,141,872 (“Bunkowski”).
As to claims 16 and 19-21, Mori teaches a coating composition (abstract) that is heat cured (12:5-14). Mori teaches a composition of an organic silicon compound or hydrolysis product thereof, specifically exemplifying γ-glycidoxypropyltrimethoxysilane (13:25-55, Table 1), thus at least one epoxy compound having silicon atom with hydrolyzable methoxy groups and an epoxy group functional compound connected to silicon through a carbon atom. Mori teaches the composition further includes a polyepoxy, specifically bisphenol A epoxy resin, an epoxy monomer having two epoxy groups. Mori teaches the composition further contains aluminum acetylacetonate (12:1-5), which as described by applicant’s specification, is an epoxy ring opening catalyst (13:53-57). The only polymerizable 
Mori teaches examples 1-3 having 50/50 solid ratio (dry weight) of the epoxysilane and the diepoxy, which meets the recited range.
Mori is silent as to whether the composition provides a tack free coating on heating from 60 to 90 degrees C that can be removed with NaOH, or on heating from 90 to 140 degrees C, a coating that cannot be removed by 10 wt % NaOH. However, as discussed above, Mori teaches the same curable components as recited, and it would be reasonable to conclude that the recited characteristics would be obtained by the composition of Mori.
Mori teaches solvents, including alcohols and ethers (9:55-60) to improve operability and adjust thickness of the coating film. While glycol monoethers are not exemplified, Mori teaches that phenyl cellosolve (phenoxyethanol) may be used as the solvent (9:68), which is a glycol monoether, as evidenced by Bunkowski, 3:30-32. It would, therefore be obvious to modify the composition of Mori, including using a glycol monoether as the solvent, as Mori suggests such use as a solvent for adjusting thickness.
As to claim 24, Mori teaches compositions having a difunctional monomer (a) and no 4-8 functional monomers, thus a weight ratio of 100/0.
As to claim 26, Mori teaches γ-glycidoxypropyltrimethoxysilane, which meets formula (II) where n’ is 0, m is 1, n’+m is 1, Y is a glycidoxypropyl group, which is an organic group linking to Si via a C of the propyl group and having an epoxy group, and each X is a hydrolyzable methoxy moiety.

As to claim 28, while not exemplified, Mori teaches generally the use of 10 to 300 parts of the polyfunctional epoxy to 100 parts of the organic silicon compound including epoxy groups (3:38-55), and 25 to 800 parts of fine particles (abstract), such that the amount of the non-silane epoxy with respect to the essential portions of the compound ranges from 1 to 71 wt %, which substantially overlaps the recited range. As such, given that the solvent is an optional component added for workability and spreadability, the use of compositions having the epoxy (a) in the recited range would be an obvious modification within the teachings of Mori..
As to claims 29-31, Mori teaches coating transparent articles, and specifically teaches suitability for spectacle lenses, thus an optical article, an optical lens, specifically an ophthalmic (spectacle) lens (1:10-15).
As to claim 32, Mori teaches coating on a transparent substrate, and specifically teaches suitability for spectacle lenses, thus an optical article, an optical lens (1:10-15). Mori teaches depositing the coating on the substrate, heating at 82 degrees, which is higher than 60 degrees C, then heating at 93 degrees C to obtain a plastic article. While Mori does not state whether the coating after heating at 82 degrees is tack free, given that it is the same material, and same treatment, that such treatment would result in a tack free coating inherently. Further, the curing at a high temperature to obtain the article would imply that the coating obtained after curing at 93 degrees C would be completely cured.
As to claim 34, while not specifically exemplified, Mori teaches generally the use of 10 to 300 parts of the polyfunctional epoxy to 100 parts of the organic silicon compound including epoxy groups (3:38-55). As such, Mori suggests a ratio of compound (a)/(b) from 75/25 to 10/90, which substantially overlaps the recited range. As such, the use of ratios within the range of 60/40 to 75/25, which are 

Claim(s) 25 is rejected under 35 U.S.C. 103 as being obvious over US 4,895,767 (“Mori”) as evidenced by US 4,141,872 (“Bunkowski”) and US 4,900,848 (“Saito”).
As to claim 25, Mori teaches glycidoxypropyltrimethoxysilane, which contains a glycidyl group, and Ep827, which is a bisphenol A epoxy, which as evidenced by Saito, 15:8-25, is a diglycidyl compound.

Allowable Subject Matter
Claims 18, 22, and 33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art, Mori, as cited above, neither teaches or suggests compositions having the 4 or higher functional epoxy resin as required by claims 18 and 33, nor the specific amounts recited by claim 22, such that the composition would have the characteristics recited by claim 16.

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
1 March 2021 have been fully considered but they are not persuasive. In particular, with respect to Mori, while Mori does not exemplify the recited solvents, Mori does teach that phenyl cellosolve may be used, and as such, the claims remain obvious over Mori.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KREGG T BROOKS/               Primary Examiner, Art Unit 1764